Citation Nr: 0812749	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse and Mother


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1995 to May 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, WA.  

In September 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  Although the veteran initially 
filed a secondary service connection claim for his neck 
disability, during his hearing he clarified that he wanted 
his claim to be considered solely on a direct basis.  During 
the hearing the veteran submitted additional evidence along 
with a waiver for initial RO review.  

In March 2008, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
2002) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  

In March 2008, the expert medical opinion was received and in 
April 2008, it was referred to the appellant and his 
representative for review and the submission of any 
additional evidence or argument.  38 C.F.R. § 20.1304(c) 
(2007).  Given the favorable disposition of this case, no 
additional evidence or argument is necessary.   


FINDING OF FACT

A cervical spine disability is shown by the competent medical 
evidence to be the result of service.



CONCLUSION OF LAW

A cervical spine disability was incurred in service. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre adjudication VCAA notice by letter, 
dated in March 2005.  In the letter, the veteran was notified 
of the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records.  The veteran was asked to submit any evidence that 
would include that in his possession.  In March 2006 the 
veteran received notice of the provisions for disability 
ratings and for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and disability 
rating).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of March 2005, the Board may nevertheless proceed with 
adjudicating this grant of benefits.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Therefore there is no possibility of any prejudice to 
the veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

A VA examination, dated in May 2005, is of record.  While the 
VA examination focused on the veteran's cervical spine 
disability as secondary to his service-connected trapezius 
muscle strain and the veteran claims that the examiner 
misreported that his neck pain began in 1991, another VA 
examination is not warranted as the Board obtained a VHA 
opinion as to whether a cervical spine disability may be 
associated with an established injury or disease in service.  
Under these circumstances, a medical examination with medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4). 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service medical records dated in September 1996 and August 
1998 showed the veteran complained of back pain from the 
upper thoracic region to the lower cervical region.  The 
veteran could not attribute the pain to a specific activity.  
The diagnosis both in September 1996 and August 1998 was left 
trapezius muscle spasm.  In September 1996 the examiner noted 
the C3-C4 left transverse process appears to be rotated 
posteriorly without neurological deficits.  The final 
physical examination of January 1999 did not indicate any 
cervical spine disability.  

Post service, the claims folder is replete with VA treatment 
records from 1999 to 2005, including for recurring neck 
spasms and pain.  Records dated in October 1999 reported the 
veteran's complaints of spasm in his upper back and neck.  
Upon physical examination the veteran did not have 
tenderness, crepitus or deformity of the cervical spine.  

A progress note of November 1999 reported the veteran 
indicated he had a two year history of episodic pain in the 
muscles in the left side of his neck and left parathoracic 
spine area.  

In March 2001 the veteran complained of pain around the left 
scapula and shoulder with radiation up the left side of the 
posterior neck up to the occiput.  The diagnosis was 
thoracocervical muscle spasm involving the left trapezius.  
During his VA examination of September 2001 the veteran 
reported recurrent persistent pain in his posterior thoracic 
region just lateral of the spine extending from C2 to T10 and 
lateral to the medial edge of the left scapula.  The examiner 
noted the injury was first reported as pain while on active 
duty and the etiology was unknown.  Upon physical examination 
there was no evidence of any neurologic abnormalities.  The 
diagnosis was chronic trapezius muscle strain.  

In March 2002 the veteran was granted service connection for 
chronic trapezius muscle strain, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5290.  X-rays from March 2003 showed 
the cervical spine was normal.  In April 2003 the veteran 
underwent private physical therapy for his neck and shoulder 
pain.  A private evaluation in July 2003 found no 
deformities, spasm, or tenderness; range of motion was active 
although guarded with rotation, flexion and extension.  The 
diagnosis was painful posterior shoulder and neck most 
consistent with a cervical pain source.  An electromyographic 
report of September 2003 found no abnormalities in any of the 
muscles extending from C5 to C8 myotomes to suggest the 
presence of cervical radiculopathy.  

A VA progress note dated in March 2005 indicated a diagnosis 
of neck pain from C5 radiculopathy.  The VA examination of 
May 2005 provided a diagnosis of degenerative cervical spine 
and disk disease with canal stenosis at C4 and 5 as diagnosed 
by a recent MRI.  The examiner indicated the reason for the 
onset of the veteran's pain was unknown.  As explained 
earlier, the veteran claims that the examiner misunderstood 
him and incorrectly noted his pain began in 1991, prior to 
service.  Thus the examiner's opinion that it is impossible 
to know the etiology of the problem because the veteran's 
neck discomfort began in 1991 is not relevant.  

The veteran testified at a personal hearing before the 
undersigned in September 2007.  He stated that a service 
injury led to his cervical spine disability.  His mother 
verified that the veteran was in perfect health on entry into 
service and that he did not have a neck or cervical spine 
disorder at that time.  She noted that he did complain of 
pain after service.  

The VHA expert reviewed the veteran's claims file prior to 
rendering a nexus opinion.  The expert identified the various 
laboratory findings as well as physical findings during 
service and from that time.  The current cervical spine 
disabilities were degenerative disc disease of C4-5 and C5-6 
with intervertebral disc space narrowing and loss of disc T2 
signal and C4-5 left paracentral disc protrusion in 
combination with left-sided osteophyte producing canal 
stenosis.  Based on the factual evidence or record, the VHA 
expert opined that the neck findings were causally related to 
service, as the cervical spine findings were associated with 
a history of trauma (especially the unilateral nature of the 
described findings on magnetic resonance imaging).  

Analysis

In carefully reviewing the record, the Board finds that 
service connection for a cervical spine disability is 
merited.  The service medical records show that the veteran 
complained of neck pain.  Significantly, the in-service 
diagnosis of left trapezius muscle strain, which was later 
service-connected, was initially rated under the criteria 
pertinent to the cervical spine.  The veteran is currently 
service-connected for chronic left supraspinatus strain, 
evaluated under Diagnostic Code 5304.  The Board must not 
evaluate the same disability (i.e. a disability which 
presents the same essential symptomotology with overlapping 
effect) as multiple disabilities based on various 
characterizations of diagnosis.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Such a practice would amount to pyramiding 
and is to be avoided.  See 38 C.F.R. § 4.14.  The fact 
remains, however, that symptoms affecting the cervical spine 
were initially rated in the original grant of service 
connection.   

Subsequent to service, the veteran's file is replete with 
treatment records for neck pain and he currently has a 
diagnosis of degenerative cervical spine and disk disease.  
Of very high probative value is the medical nexus opinion of 
the VHA expert, associating the veteran's cervical spine 
disability to service.  This VHA expert reviewed the 
veteran's claims file prior to rendering a nexus opinion and 
based on the entire factual background, including the sworn 
oral testimony provided by the veteran, his mother and his 
spouse, concluded that the current cervical spine disability 
is causally related to service.  As such, service connection 
is warranted.  
  

ORDER

Entitlement to service connection for a cervical spine 
disability is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


